                                                       U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York
                                                       86 Chambers Street
                                                       New York, New York 10007

                                                       May 21, 2021


VIA ECF
Hon. Ronnie Abrams
United States District Judge
United States District Court
40 Foley Square
New York, New York 10007

       Re:      Yang v. Garland, et al., No. 21 Civ. 3480 (RA)

Dear Judge Abrams:

         This Office represents the government in this action in which the plaintiff seeks an order
compelling U.S. Citizenship and Immigration Services (“USCIS”) to adjudicate her Application
to Register Permanent Residence or to Adjust Status (Form I-485). The Court has scheduled an
initial conference in this case for May 28, 2021, with preconference submissions due today. The
government’s response to the complaint is due on June 25, 2021. On behalf of the government, I
write respectfully to request an on-consent extension of time of approximately one month to
respond to the complaint (i.e., to July 26, 2021). I also respectfully request that the May 28 initial
conference be adjourned to the week of August 7, 2021 or thereafter.

        The extension is respectfully requested because USCIS has issued a Request for Evidence
relating to the Form I-485. Although the response to the RFE is not due until August 16, 2021,
the government understands that the plaintiff may be able to respond more quickly and that USCIS
may be able to proceed to take adjudicative action within the requested extended period, which
potentially would render this action moot. This is the government’s first request for an extension
of the deadline to respond to the complaint and to adjourn the initial conference. Plaintiff’s counsel
consents to these requests.

        I thank the Court for its consideration of this letter and respectfully request that the Court
accept it in lieu of the parties’ preconference submissions.

 Application granted. The initial                      Respectfully submitted,
 pretrial conference is hereby
                                                       AUDREY STRAUSS
 adjourned until August 13, 2021 at
                                                       United States Attorney
 2:30 p.m.
                                                 By:    s/ Michael J. Byars
                        SO ORDERED.                    MICHAEL J. BYARS
                                                       Assistant United States Attorney
              ______________________                   Telephone: (212) 637-2793
                   Hon. Ronnie Abrams                  Facsimile: (212) 637-2786
                         May 25, 2021                  E-mail: michael.byars@usdoj.gov
cc: Counsel of record (via ECF)
